        Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                           Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       McKee Medical Center Owners'             Act; Unruh Civil Rights Act
14     Association, Inc., a California
       Nonprofit Corporation;
15     Daniel L. Wang, in individual and
       representative capacity as trustee of
16     The Wang Family Living Trust Dated
       December 12, 1999;
17     Brenda Su Wang, in individual and
       representative capacity as trustee of
18     The Wang Family Living Trust Dated
       December 12, 1999;
19     McKee Medical Pharmacy, Inc., a
       California Corporation; and Does 1-
20     10,

21               Defendants.

22
23         Plaintiff Scott Johnson complains of McKee Medical Center Owners'

24   Association, Inc., a California Nonprofit Corporation; Daniel L. Wang, in

25
     individual and representative capacity as trustee of The Wang Family Living

26   Trust Dated December 12, 1999; Brenda Su Wang, in individual and

27   representative capacity as trustee of The Wang Family Living Trust Dated

28


                                          1

     Complaint
        Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 2 of 8




 1   December 12, 1999; McKee Medical Pharmacy, Inc., a California
 2   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 3
 4     PARTIES:
 5     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 6   level C-5 quadriplegic. He cannot walk and also has significant manual
 7   dexterity impairments. He uses a wheelchair for mobility and has a specially
 8   equipped van.
 9     2. Defendant McKee Medical Center Owners' Association, Inc. owned
10   and managed the common areas located at or about 2350 McKee Rd., San
11   Jose, California, between January 2019 and April 2019.
12     3. Defendant McKee Medical Center Owners' Association, Inc. owns and
13   manages the common areas located at or about 2350 McKee Rd., San Jose,
14   California, currently.
15     4. Defendants Daniel L. Wang and Brenda Su Wang, in individual and
16   representative capacity as trustee of The Wang Family Living Trust Dated
17   December 12, 1999, owned the building located at or about 2350 McKee Rd.,
18   San Jose, California, between January 2019 and April 2019.
19     5. Defendants Daniel L. Wang and Brenda Su Wang, in individual and
20   representative capacity as trustee of The Wang Family Living Trust Dated
21   December 12, 1999, own the building located at or about 2350 McKee Rd.,
22   San Jose, California, currently.
23     6. Defendant McKee Medical Pharmacy, Inc. owned McKee Medical
24   Pharmacy located at or about 2350 McKee Rd., San Jose, California, between
25   January 2019 and April 2019.
26     7. Defendant McKee Medical Pharmacy, Inc. owns McKee Medical
27   Pharmacy located at or about 2350 McKee Rd., San Jose, California, currently.
28     8. Plaintiff does not know the true names of Defendants, their business


                                            2

     Complaint
        Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 3 of 8




 1   capacities, their ownership connection to the property and business, or their
 2   relative responsibilities in causing the access violations herein complained of,
 3   and alleges a joint venture and common enterprise by all such Defendants.
 4   Plaintiff is informed and believes that each of the Defendants herein,
 5   including Does 1 through 10, inclusive, is responsible in some capacity for the
 6   events herein alleged, or is a necessary party for obtaining appropriate relief.
 7   Plaintiff will seek leave to amend when the true names, capacities,
 8   connections, and responsibilities of the Defendants and Does 1 through 10,
 9   inclusive, are ascertained.
10
11     JURISDICTION & VENUE:
12     9. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     10. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     12. Plaintiff went to McKee Medical Pharmacy in January 2019, March
25   2019 and April 2019 (twice) with the intention to avail himself of its goods or
26   services, motivated in part to determine if the defendants comply with the
27   disability access laws.
28     13. McKee Medical Pharmacy is a facility open to the public, a place of


                                               3

     Complaint
        Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 4 of 8




 1   public accommodation, and a business establishment.
 2     14. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 3   to provide accessible sales counters.
 4     15. On information and belief the defendants currently fail to provide
 5   accessible sales counters.
 6     16. Additionally, on the dates of the plaintiff’s visits, the defendants failed
 7   to provide accessible paths of travel leading to McKee Medical Pharmacy.
 8     17. On information and belief the defendants currently fail to provide
 9   accessible paths of travel leading to McKee Medical Pharmacy.
10     18. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
11   provide accessible door hardware.
12     19. On information and belief the defendants currently fail to provide
13   accessible door hardware.
14     20. Plaintiff personally encountered these barriers.
15     21. By failing to provide accessible facilities, the defendants denied the
16   plaintiff full and equal access.
17     22. The lack of accessible facilities created difficulty and discomfort for the
18   Plaintiff.
19     23. The defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22     24. The barriers identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the
24   Department of Justice as presumably readily achievable to remove and, in fact,
25   these barriers are readily achievable to remove. Moreover, there are numerous
26   alternative accommodations that could be made to provide a greater level of
27   access if complete removal were not achievable.
28     25. Plaintiff will return to McKee Medical Pharmacy to avail himself of its


                                             4

     Complaint
        Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 5 of 8




 1   goods or services and to determine compliance with the disability access laws
 2   once it is represented to him that McKee Medical Pharmacy and its facilities
 3   are accessible. Plaintiff is currently deterred from doing so because of his
 4   knowledge of the existing barriers and his uncertainty about the existence of
 5   yet other barriers on the site. If the barriers are not removed, the plaintiff will
 6   face unlawful and discriminatory barriers again.
 7     26. Given the obvious and blatant nature of the barriers and violations
 8   alleged herein, the plaintiff alleges, on information and belief, that there are
 9   other violations and barriers on the site that relate to his disability. Plaintiff will
10   amend the complaint, to provide proper notice regarding the scope of this
11   lawsuit, once he conducts a site inspection. However, please be on notice that
12   the plaintiff seeks to have all barriers related to his disability remedied. See
13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14   encounters one barrier at a site, he can sue to have all barriers that relate to his
15   disability removed regardless of whether he personally encountered them).
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     28. Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods and services of any
25   place of public accommodation is offered on a full and equal basis by anyone
26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27   § 12182(a). Discrimination is defined, inter alia, as follows:
28             a. A failure to make reasonable modifications in policies, practices,


                                               5

     Complaint
        Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 6 of 8




 1                or procedures, when such modifications are necessary to afford
 2                goods,    services,    facilities,   privileges,   advantages,   or
 3                accommodations to individuals with disabilities, unless the
 4                accommodation would work a fundamental alteration of those
 5                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6            b. A failure to remove architectural barriers where such removal is
 7                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 8                defined by reference to the ADA Standards.
 9            c. A failure to make alterations in such a manner that, to the
10                maximum extent feasible, the altered portions of the facility are
11                readily accessible to and usable by individuals with disabilities,
12                including individuals who use wheelchairs or to ensure that, to the
13                maximum extent feasible, the path of travel to the altered area and
14                the bathrooms, telephones, and drinking fountains serving the
15                altered area, are readily accessible to and usable by individuals
16                with disabilities. 42 U.S.C. § 12183(a)(2).
17     29. When a business provides facilities such as sales or transaction counters,
18   it must provide accessible sales or transaction counters.
19     30. Here, accessible sales or transaction counters have not been provided.
20     31. When a business provides paths of travel, it must provide accessible
21   paths of travel.
22     32. Here, accessible paths of travel have not been provided.
23     33. When a business provides door hardware, it must provide accessible
24   door hardware.
25     34. Here, accessible door hardware has not been provided.
26     35. The Safe Harbor provisions of the 2010 Standards are not applicable
27   here because the conditions challenged in this lawsuit do not comply with the
28   1991 Standards.


                                             6

     Complaint
         Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 7 of 8




 1      36. A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily
 3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4      37. Here, the failure to ensure that the accessible facilities were available
 5   and ready to be used by the plaintiff is a violation of the law.
 6
 7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 9   Code § 51-53.)
10      38. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17      39. The Unruh Act provides that a violation of the ADA is a violation of the
18   Unruh Act. Cal. Civ. Code, § 51(f).
19      40. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
21   rights to full and equal use of the accommodations, advantages, facilities,
22   privileges, or services offered.
23      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
24   discomfort or embarrassment for the plaintiff, the defendants are also each
25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
26   (c).)
27      42. Although the plaintiff was markedly frustrated by facing discriminatory
28   barriers, even manifesting itself with minor and fleeting physical symptoms,


                                              7

     Complaint
        Case 3:19-cv-07153-VC Document 1 Filed 10/30/19 Page 8 of 8




 1   the plaintiff does not value this very modest physical personal injury greater
 2   than the amount of the statutory damages.
 3
 4          PRAYER:
 5          Wherefore, Plaintiff prays that this Court award damages and provide
 6   relief as follows:
 7       1. For injunctive relief, compelling Defendants to comply with the
 8   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 9   plaintiff is not invoking section 55 of the California Civil Code and is not
10   seeking injunctive relief under the Disabled Persons Act at all.
11       2. Damages under the Unruh Civil Rights Act, which provides for actual
12   damages and a statutory minimum of $4,000 for each offense.
13       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
16   Dated: October 25, 2019          CENTER FOR DISABILITY ACCESS
17
                                      By:
18
19                                    ____________________________________

20                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
21
22
23
24
25
26
27
28


                                            8

     Complaint
